Exhibit 10.2

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the “Agreement”) is between VYYO INC.
(“Vyyo”) and WILLIAM KEATING (“Mr. Keating”). The terms “William Keating” and
“Mr. Keating” include William Keating and any of his heirs, executors,
beneficiaries and assigns. The terms “Vyyo Inc.” and “Vyyo” include all
affiliates, subsidiaries, predecessor and successor corporations of Vyyo Inc.,
and any of its present, former and future stockholders, agents, officers,
directors and employees. This Agreement shall be effective on the date which is
eight days after it is signed by both parties (the “Effective Date”).

 

RECITALS

 

•     Mr. Keating has been employed by Vyyo pursuant to that At-Will Employment
Agreement dated November 1, 2004, as amended (the “Agreement”).

 

•     Mr. Keating and Vyyo agree that Agreement is hereby terminated on and as
of October 31, 2005 (the “Termination Date”).

 

•     Even though Mr. Keating has made no claims against Vyyo, Mr. Keating and
Vyyo desire to resolve any and all claims and potential claims Mr. Keating may
have against Vyyo.

 

ACCORDINGLY, the parties agree as follows:

 

1. Termination of Employment.

 

(a) Except as set forth herein, Mr. Keating’s employment with Vyyo shall
terminate on the Termination Date.

 

(b) As of the Termination Date, Mr. Keating’s current duties as Chief Executive
Officer of Xtend Networks Inc. shall cease. Effective as of that date
Mr. Keating shall also cease to be a director, officer, or employee, as
applicable, of Vyyo (except as provided in this Agreement) and any Vyyo
subsidiaries of which he is a director, officer, or employee.

 

2. Separation Consideration and Consultancy Engagement.

 

(a) Severance. On the Effective Date, Vyyo will pay to Mr. Keating as severance
the amount of Seventy Five Thousand Dollars ($75,000), which amount constitutes
(3) three month’s salary, subject to applicable tax withholding and in
accordance

with Vyyo’s usual payroll practices.

 

(b) Stock Options. The vesting of 25% of Mr. Keating’s outstanding stock options
shall be accelerated, so that Mr. Keating shall hold a fully-vested option to
purchase 175,000 shares of Vyyo common stock (the “Vested Options”). The vesting
of all remaining outstanding options held by Mr. Keating shall immediately
cease, and Mr. Keating shall forfeit any and all rights to such options.

 

(c) Reimbursable Expenses. To the extent Mr. Keating has not already done so,
Mr. Keating will promptly submit to Vyyo, and Vyyo will promptly reimburse
Mr. Keating for, all of Mr. Keating’s business expenses (incurred consistent
with Vyyo’s policies in effect on the Termination Date) attributable to the
period on or before the Termination Date.

 

1



--------------------------------------------------------------------------------

(d) Consultancy Engagement. Commencing November 1, 2005 and continuing until
February 28, 2006 (the “Consulting Period”), Mr. Keating shall be employed
and/or engaged by Vyyo as a consultant to perform such services as shall be
agreed to, in writing, by and between Vyyo and Mr. Keating. In consideration of
Mr. Keating’s consulting services hereunder, Vyyo shall pay to Mr. Keating
(i) Twenty Five Thousand Dollars ($25,000), payable in eight equal semi-monthly
installments each in the amount of Three Thousand One Hundred Twenty Five
Dollars ($3,125) and (ii) Three Thousand One Hundred Sixty Dollars ($3,160),
constituting the cost of health insurance premiums for the Consulting Period
(which amount shall be paid directly to the health insurance provider), subject
to applicable tax and in accordance with Vyyo’s usual payroll practices. In
addition, for his services during the Consulting Period, Mr. Keating shall be
eligible for a bonus in the amount of One Hundred Thousand Dollars ($100,000),
subject to successful completion of certain milestones to be agreed to, in
writing, by Vyyo and Mr. Keating.

 

(e) Options Status. For the avoidance of doubt, Mr. Keating will be allowed to
exercise the Vested Options (and only the Vested Options) as set forth above no
later than ninety (90) days after the last day of the Consulting Period. In the
event of any inconsistency between any Stock Option Agreement and this
Agreement, the provisions of this Agreement shall control.

 

(f) Expenses. Upon the prior written approval of Vyyo Mr. Keating shall be
reimbursed for all reasonable and necessary expenses incurred in performing his
service during the Consulting Period, including, but not limited to, travel,
lodging, meals, telephone, etc., subject to Vyyo’s standard reimbursement
policy.

 

3. Employee Proprietary Information and Inventions Agreement. Mr. Keating
acknowledges that he is bound by the Employee Proprietary Information and
Inventions Agreement executed in connection with Mr. Keating’s commencement of
employment, and as a result of such employment with Vyyo Mr. Keating had access
to Vyyo’s proprietary information and trade secrets. Mr. Keating shall hold all
such proprietary information and trade secrets in strictest confidence and shall
not make use of such proprietary information and trade secrets on behalf of
anyone. Mr. Keating further confirms that he has delivered to Vyyo all documents
and data of any nature containing or pertaining to such proprietary information
and trade secrets and that he has not taken with him any such documents or data
or any reproduction thereof.

 

4. Release. Except as set forth in the second paragraph of this Section,
Mr. Keating and Vyyo (each, a “Releasing Party”) hereby completely release and
forever discharge the other party hereto (a “Released Party”) from any and all
claims, rights, demands, actions, obligations, liabilities and causes of action
of every kind and character, known or unknown, mature or unmatured, which the
Releasing Party may now have or has ever had, whether based on tort, contract
(express or implied), or any federal, state or local law, statute or regulation
(collectively, the “Released Claims”). Released Claims shall include all
statutory, common law, constitutional and other claims, including but not
limited to: any claims arising under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, 42 U.S.C. Section 1981, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the California Fair Employment and Housing Act,
the California Labor and Civil Codes, the California Constitution, the Federal
Rehabilitation Act of 1973, the Federal Family and Medical Leave Act, the
California Family Rights Act, the federal Worker Adjustment and

 

2



--------------------------------------------------------------------------------

Retraining Notification Act, the California Worker Adjustment and Retraining
Notification Act as well as any claims asserting wrongful or constructive
termination or discharge; discrimination; retaliation; harassment; breach of
contract, express or implied; breach of the covenant of good faith and fair
dealing, express or implied; defamation; misrepresentation; fraud; negligent or
intentional infliction of emotional distress; any claims under federal, state or
municipal statute or ordinance; or any other claim of any sort. Released Claims
also shall include, but not be limited to, claims for wages or other
compensation, severance pay, bonuses, sick leave, vacation pay, life or health
insurance or any other fringe benefit. The Releasing Party likewise releases the
Released Party from any and all obligations for attorneys’ fees incurred in
regard to the above claims or otherwise.

 

Notwithstanding the foregoing, Released Claims shall not include: (a) any claims
based on obligations created by or reaffirmed in this Agreement; (b) any claims
based on any indemnification obligations created by or reaffirmed in any
indemnification agreement between the parties hereto, in the Bylaws or
Certificate of Incorporation of Vyyo, or under applicable state laws and
regulations; or (c) any claims, rights, demands, actions, obligations,
liabilities and causes of action of every kind and character which Vyyo has or
may have in the future as a result of the gross negligence or willful misconduct
of Mr. Keating. Moreover, the release in is Agreement shall not interfere with
Mr. Keating’s ability to participate in any manner in an investigation,
proceeding or hearing conducted by the federal Equal Employment Opportunity
Commission.

 

5. Release Applies to All Unknown or Unanticipated Damages. The parties agree as
further consideration and inducement for this compromise settlement that this
Agreement shall apply to all unknown and unanticipated damages, including all
future claims or causes of action which may be alleged as a result of all acts
and omissions in any way related to Mr. Keating’s employment with Vyyo, or
otherwise, subject to the exclusions from the definition of Released Claims set
forth in Section 3 above.

 

6. Section 1542 Waiver. The parties understand and agree that the Released
Claims include not only claims presently known to the Releasing Party, but also
include all unknown and unanticipated claims, rights, demands, actions,
obligations, liabilities and causes of action of every kind and character that
would otherwise come within the scope of the Released Claims as described in
Sections 2 and 3 of this Agreement. The Releasing Party understands that he or
it may hereafter discover facts different from what he or it now believes to be
true, which if known could have materially affected this Agreement, but he or it
nevertheless waives any claims or rights based on different or additional facts.
The Releasing Party knowingly and voluntarily waives any and all rights or
benefits that he or it may now have, or in the future may have, under the terms
of Section 1542 of the California Civil Code, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

3



--------------------------------------------------------------------------------

The only Released Claims not waived and released under this Agreement are those
concerning health insurance continuation benefits under COBRA, accrued but
unpaid paid-time-off and vested retirement benefits, if any exist.

 

7. Confidentiality. The parties understand and agree that this Agreement and
each of its terms, and the negotiations surrounding it, are confidential and
shall not be disclosed by Mr. Keating or Vyyo to any entity or person other than
attorneys or tax advisors, for any reason, at any time, without the prior
written consent of the other party, unless required by law. Any party violating
this Section shall pay to the other party the sum of Five Thousand Dollars
($5,000) for each violation by him or it of the obligations of this Section.
Because the injury resulting from such a violation would be impractical or
extremely difficult to ascertain or estimate, this sum is agreed upon as
liquidated damages and is intended as compensation for this injury and not as a
penalty. The liquidated damages provided by this Section shall be in addition to
any other available remedy, and not in lieu thereof.

 

8. Covenant Not to Sue. The Releasing Party shall not sue or initiate against
the Released Party any compliance review, action or proceeding, or participate
in the same, individually or as a member of a class, under any contract (express
or implied), or any federal, state or local law, statute or regulation
pertaining in any manner to the Released Claims.

 

9. Nonadmission. The parties understand and agree that this is a compromise
settlement of potential disputed claims and that the furnishing of the
consideration for this Agreement shall not be deemed or construed at any time or
for any purpose as an admission of liability by Vyyo. The liability for any and
all claims is expressly denied by Vyyo.

 

10. Amendments. This Agreement may not be amended except by an instrument in
writing, signed by each of the parties.

 

11. Assignment. The parties hereto agree that they will not assign, sell,
transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement. Any such purported assignment, transfer or delegation shall be null
and void. The parties hereto represent that they have not previously assigned or
transferred any claims or rights released by them pursuant to this Agreement.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, successors, attorneys
and permitted assigns. In particular, any payments to be made hereunder to
Mr. Keating shall be paid to his heirs in the event of his death. This Agreement
also shall inure to the benefit of any Released Party. This Agreement shall not
benefit any other person or entity except as specifically enumerated in this
Agreement.

 

12. Return of Vyyo Property. Mr. Keating acknowledges that any and all computer
(including applicable software licenses), telephone and other similar equipment
provided to him by Vyyo are the property of Vyyo and will be returned to Vyyo
immediately upon termination of employment.

 

4



--------------------------------------------------------------------------------

13. Integration. The parties understand and agree that the preceding Sections
recite the sole consideration for this Agreement; that no representation or
promise has been made by Mr. Keating or Vyyo concerning the subject matter of
this Agreement, except as expressly set forth in this Agreement; and that all
agreements and understandings between the parties concerning the subject matter
of this Agreement are embodied and expressed in this Agreement. This Agreement
shall supersede all prior or contemporaneous agreements and understandings
between Mr. Keating and Vyyo whether written or oral, express or implied,
including without limitation, the Agreement. Without limiting the generality of
the foregoing, the parties acknowledge and agree that the Agreement is hereby
terminated as of the Effective Date and is of no further force or effect.

 

14. Severability. If any provision of this Agreement, or its application to any
person, place or circumstance, is held by an arbitrator or a court of competent
jurisdiction to be invalid, unenforceable or void, such provision shall be
enforced to the greatest extent permitted by law, and the remainder of this
Agreement and such provision as applied to other persons, places and
circumstances shall remain in full force and effect.

 

15. Attorneys’ Fees. In any legal action, arbitration or other proceeding
brought to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California, without regard to or
application of its conflicts of law principles.

 

17. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not limitation, this Agreement shall not be construed in favor of the party
receiving a benefit nor against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.

 

18. Enforcement by Arbitration. All claims that are in any way related to the
subject matter, interpretation, application or alleged breach of this Agreement
(“Arbitrable Claims”) shall be resolved by binding arbitration. Arbitration of
Arbitrable Claims shall be in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, as
amended, and as augmented by this Agreement. Arbitration shall be final and
binding upon the parties and shall be the exclusive remedy for all Arbitrable
Claims. Either party may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award. Otherwise, neither party
shall initiate or prosecute any lawsuit or administrative action in any way
related to any Arbitrable Claim. The Federal Arbitration Act shall govern the
interpretation and enforcement of this Section. The parties hereby waive any
rights they may have to trial by jury in regard to Arbitrable Claims, including
without limitation any right to trial by jury as to the making, existence,
validity or enforceability of the agreement to arbitrate. Any arbitration award
shall include a statement explaining the reasons and basis for the award.

 

5



--------------------------------------------------------------------------------

19. Knowing Consent to Agreement. The parties acknowledge that (a) they have had
the opportunity to consult counsel in regard to this Agreement; (b) they have
read and understand the Agreement and are fully aware of its legal effect; and
(c) they are entering into this Agreement freely and voluntarily, and based on
each party’s own judgment and not on any representations or promises made by the
other party, other than those contained in this Agreement.

 

20. Non-Disparagement. The parties agree not to disparage or make any untrue
statement about each other to any third party.

 

21. Older Workers Benefit Protection Act. Mr. Keating acknowledges that (a) he
is advised to consult with counsel before signing this Agreement, (b) if he is
40 years of age or older, he may have at least 21 days to consider this
Agreement before signing it (although he may elect to waive any portion of this
consideration period if he wishes to do so), and (c) if he is 40 years of age or
older, he has seven days to revoke this Agreement after signing it (and this
revocation period may not be waived). To be effective, a revocation must be in
writing, delivered to Andrew Fradkin, General Counsel, Vyyo Inc., 4015 Miranda
Avenue, 1st Floor, Palo Alto, California 94304, within the applicable revocation
period, or sent to Vyyo, at such address, by certified mail, return receipt
requested, postmarked within the applicable revocation period. If Mr. Keating
exercises his right of revocation under this Section, Vyyo will have the right
to terminate this Agreement in its entirety.

 

6



--------------------------------------------------------------------------------

Dated: November 4, 2005

   Dated: November 3, 2005

VYYO INC.

    

By:

  

/s/ Andrew Fradkin

--------------------------------------------------------------------------------

  

/s/ William Keating

--------------------------------------------------------------------------------

Name:

  

Andrew Fradkin

  

William Keating

Title:

  

General Counsel and Secretary

    

 

7